CLARKE, J.
The plaintiff is the owner and holder of $2,000 in amount of the consolidated bonds of the Omaha Water Company, secured by its mort-. gage executed and delivered to the Farmers’ Loan & Trust Company, as trustee. The questions submitted are similar to those presented in Harnickell v. Omaha Water Company and Guaranty Trust Company of New York, 131 N. Y. Supp. 489, and for the reasons stated in the opinion therein handed down this day, judgment should be for the plaintiff as prayed in the complaint, with costs.
INGRAHAM, P. J., and SCOTT and DOWLING, JJ., concur. LAUGHLIN, J., dissents.